DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-13, none of the prior art teaches or suggests, alone or in combination, a semiconductor package, comprising: a semiconductor chip structure; a dam placed on an edge of the semiconductor chip structure and between the semiconductor chip structure and the transparent substrate; and an adhesive layer interposed between the dam and the semiconductor chip structure, wherein the semiconductor chip structure includes an image sensor chip and a logic chip, which are in contact with each other, wherein the image sensor chip is closer to the transparent substrate than the logic chip, and wherein widths of the image sensor chip and the logic chip are less than a width of the transparent substrate.
With respect to claims 14-16, none of the prior art teaches or suggests, alone or in combination, a semiconductor package, comprising:4Application No. 16/802,683Customer No. 74,712Response filed on September 9, 2021Attorney Docket No.: SAM-57374 a dam disposed on an edge of the semiconductor chip structure and between the semiconductor chip structure and the transparent substrate; and an adhesive layer interposed between the dam and the semiconductor chip structure, wherein the semiconductor chip structure includes an image sensor chip and a logic chip, which are in contact with each other, wherein the image sensor chip is closer to the transparent substrate than the logic chip, wherein 
With respect to claims 17-20, none of the prior art teaches or suggests, alone or in combination, a semiconductor package, comprising: a dam placed on an edge of the semiconductor chip structure and between the semiconductor chip structure and the transparent substrate; and an adhesive layer interposed between the dam and the semiconductor chip structure, wherein the semiconductor chip structure comprises an image sensor chip and a logic chip, which are in contact with each other, wherein the image sensor chip is closer to the transparent substrate than the logic chip, wherein widths of the image sensor chip and the logic chip are less than a width of the transparent substrate, wherein the image sensor chip comprises a micro lens array and a light-shielding pattern blocking light, the micro lens array being provided in a center region of the image sensor chip, the light-shielding pattern being provided in an edge region of the image sensor chip and enclosing the micro lens array in a plan view, and wherein the adhesive layer is in contact with the light-shielding pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818